SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

447
CA 12-01276
PRESENT: CENTRA, J.P., FAHEY, CARNI, WHALEN, AND MARTOCHE, JJ.


CARROWAY LUXURY HOMES, LLC, PLAINTIFF-RESPONDENT,

                      V                                            ORDER

RICHARD EDWARDS, DOING BUSINESS AS EDWARDS
FRAMING & CONTRACTING, DEFENDANT-APPELLANT,
ET AL., DEFENDANT.


COSTELLO, COONEY & FEARON PLLC, SYRACUSE (CHRISTOPHER G. TODD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

BOND, SCHOENECK & KING, PLLC, SYRACUSE (J.P. WRIGHT OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (John
C. Cherundolo, J.), entered October 14, 2011. The order, insofar as
appealed from, granted the motion of plaintiff for summary judgment
against defendant Richard Edwards, doing business as Edwards Framing &
Contracting.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on January 4 and 9, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    April 26, 2013                      Frances E. Cafarell
                                                Clerk of the Court